Blandford, Justice.
1. The plaintiff sued the defendant in a justice’s court as guarantor, and obtained a verdict in his favor. The evidence showed that the son of the defendant wished to purchase goods from the plaintiff, and the defendant agreed if plaintiff would let defendant’s son have the goods, he, defendant, would see it paid. This was an original and not a collateral undertaking. If the promise had been that he would pay the debt if his son did not, then such a promise would be void unless reduced to writing; it would be a promise to answer for the debt, default or miscarriage of another, but an undertaking that if plaintiff would let defendant’s son have goods, he would see it paid, or would pay it himself, is an original undertaking, founded on a sufficient consideration, and is good and binding on defendant.
2. And the defendant being sued in a justice’s court as *741guarantor would make no difference, as there are no pleadings in that court.
3. We think the evidence was sufficient to sustain the verdict and judgment in the justice’s court, and would have been satisfied if the court below had allowed the same to stand; but as the court thought proper to reverse and set aside the judgment of the justice’s court, we will not interfere, as this is equivalent to the first grant of a new trial. The court below is nearer the parties and witnesses than we are. The testimony is conflicting, and we will let the judgment of the court below stand.
Judgment affirmed.